Case 2:09-bk-26198-BR   Doc 55 Filed 10/29/20 Entered 10/29/20 08:00:49   Desc
                         Main Document    Page 1 of 6
Case 2:09-bk-26198-BR   Doc 55 Filed 10/29/20 Entered 10/29/20 08:00:49   Desc
                         Main Document    Page 2 of 6
Case 2:09-bk-26198-BR   Doc 55 Filed 10/29/20 Entered 10/29/20 08:00:49   Desc
                         Main Document    Page 3 of 6
Case 2:09-bk-26198-BR   Doc 55 Filed 10/29/20 Entered 10/29/20 08:00:49   Desc
                         Main Document    Page 4 of 6
Case 2:09-bk-26198-BR   Doc 55 Filed 10/29/20 Entered 10/29/20 08:00:49   Desc
                         Main Document    Page 5 of 6
Case 2:09-bk-26198-BR   Doc 55 Filed 10/29/20 Entered 10/29/20 08:00:49   Desc
                         Main Document    Page 6 of 6
